Case 1:18-cv-01949-LPS Document 183 Filed 11/20/20 Page 1 of 1 PageID #: 7826




                           IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF DELAWARE


 ALIGN TECHNOLOGY, INC.,                            )
                                                    )
                  Plaintiff,                        )
                                                    )
        v.                                          ) C.A. No. 18-1949-LPS
                                                    )
 3SHAPE A/S and 3SHAPE, INC.,                       )
                                                    )
                  Defendants.                       )
                                                    )


                               [PROPOSED] SCHEDULING ORDER

       At Wilmington this _____ day of _______________, 2020, in order to effectuate the

Court’s Oral Order (D.I. 176), the Court ORDERS as follows:

       1. The February 7, 2022 trial date and January 28, 2022 pretrial hearing date for this

             case are vacated.

       2. Trial in this case will be scheduled for a date to be determined after completion of the

             trials in the 1646 action (C.A. No. 17-1646).

       3. The parties shall meet and confer concerning any revisions to the Scheduling Order

             (D.I. 054) that accounts for the vacated trial and pretrial hearing dates.



                                                    _______________________________
                                                        Chief United States District Judge
